White, P. J.
The record in this case fails to show that defendant pleaded to the information upon which he was tried and convicted, As was said in White v. The State, 7 Texas Ct. App. 374: “ If there was in fact no plea, then there was no issue for the jury to try or the court to determine ; if there was a plea, then the record must show it affirmatively, or the case will be reversed on appeal until it *620is shown.” There is no difference in the rule whether the case is tried by a jury, or, as in this case, by the court without the intervention of a jury. The plea must be made to appear.
The judgment is reversed and the cause remanded.

Reversed and remanded.